

Exhibit 10.1


LEXINGTON REALTY TRUST
1994 EMPLOYEE STOCK PURCHASE PLAN
(updated as of October 24, 2014)


1.Purpose. The purpose of the Lexington Realty Trust 1994 Employee Stock
Purchase Plan (formerly known as, the Lexington Corporate Properties Trust 1994
Employee Stock Purchase Plan, the “Plan”) is to advance the interests of
Lexington Realty Trust (formerly known as Lexington Corporate Properties, Inc.,
which is referred to herein as the “Predecessor”) (the “Company”) by providing
an opportunity for eligible employees of the Company and of its designated
subsidiaries to elect to purchase shares of beneficial interest, $0.0001 par
value per share, classified as “common stock” (“Common Stock”), of the Company
(a “Stock Purchase Election”) and to encourage such employees to continue in the
employ of the Company or such subsidiaries. It is intended that the Plan
constitute an “employee stock purchase plan” within the meaning of Section
423(b) of the Internal Revenue Code of 1986, as amended (the “Code”). As used
herein, “subsidiary” shall have the meaning of “subsidiary corporation” under
Section 424(f) of the Code; provided that, in the event the Company becomes a
subsidiary of another company, the provisions hereof applicable to subsidiaries
shall, unless otherwise determined by the Committee (as defined below), also be
applicable to any company that is a “parent corporation” with respect to the
Company under Section 424(e) of the Code.
2.Effective Date. The Plan was adopted by the Board of Trustees of the
Predecessor on March 16, 1994 and became effective upon the approval of
stockholders representing a majority of the shares of Common Stock present, or
represented, and entitled to vote at the Company’s 1994 Annual Meeting.
3.Stock Subject to the Plan. Common Stock offered under the Plan may, in whole
or in part, be authorized but unissued shares, treasury shares, or any other
issued shares subsequently reacquired by the Company. Subject to adjustment
provided in Paragraphs 14 and 15, the maximum number of shares of Common Stock
which may be delivered pursuant to the Plan shall not exceed 1,000,000 shares.
Common Stock offered under an offering under the Plan and for any reason not
purchased, as well as all shares not previously offered, will be available for
subsequent offerings under the Plan.
4.Administration. The Plan shall be administered by the Compensation Committee
(the “Committee”) of the Board of Trustees (the “Board”) of the Company, all of
the members of which Committee must be trustees of the Company who will not
perform any service for the Company other than as trustees and must qualify as
“Non-Employee Directors” within the meaning of Rule 16b-3(b)(3) promulgated
under Section 16 of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”); provided that the Board (after giving consideration to, without
limitation, Section 16 of the Exchange Act) may choose a different
administrator, in which case references below to the “Committee” shall be deemed
to be references to such administrator. Subject to the provisions of the Plan,
the Committee shall have full power to construe and interpret the Plan and to
establish, amend and rescind rules and regulations for its administration. Any
decisions made with respect thereto shall be final and binding on the Company
(and any participating subsidiaries), the participants and all other persons.
Notwithstanding any other provision of the Plan, any action by the Committee or
provision of the Plan that would cause the Plan to lose an otherwise available


1



--------------------------------------------------------------------------------





exemption under Rule 16b-3 of the rules of the Securities and Exchange
Commission shall be null and void and of no force or effect.
5.Duration of the Plan. Subject to the provisions of Paragraph 22, the Plan
shall terminate when all shares of Common Stock that may be offered under the
Plan have been acquired.


6.Stock Purchases Under the Plan. From time to time within the limits of the
Plan, the Committee may determine that shares of Common Stock will be made
available for purchase through offerings thereof made by the Company under the
Plan. Such offerings shall be restricted to eligible employees of the Company
and of its designated subsidiaries. The Committee may from time to time
designate the subsidiaries of the Company (including corporations that become
subsidiaries of the Company after the date the Plan is approved by the Company’s
stockholders pursuant to Paragraph 2) whose employees may participate in any
offering under the Plan and shall, by written notice to prospective participants
fix, subject to the provisions hereof; the terms and conditions of each
offering, including (i) the period of each offering (the “Offering Period”),
which shall not exceed 12 months, (ii) the period (the “Election Period”) within
which an employee must (a) elect to participate and (b) specify (I) the amount
(expressed as a percentage) of such participant’s annual rate of regular basic
salary to be contributed each pay period to the purchase of shares of Common
Stock under the Plan, (II) whether, with respect to shares purchased under the
Plan, the participant wishes to participate in the Dividend Reinvestment Plan of
the Company and (III) such other matters as the Committee shall determine,
subject to providing equal rights and privileges to all employees eligible to
participate in the offering. Each Election Period may end prior to the
commencement of an Offering Period or continue after the commencement of such
Offering Period, but must end no later than the day before the first payroll
date to occur during such Offering Period. The Committee may permit, in its
discretion, subject to providing equal rights and privileges to all employees
eligible to participate in the offering, an employee to make (i) a Stock
Purchase Election that is irrevocable for the Offering Period (an “Irrevocable
Election”), (ii) an irrevocable Stock Purchase Election at least six months
prior to the effective date of such Stock Purchase Election (a “Six-Month
Election”), or (iii) a standing election that is made at least six months prior
to the effective date of the first Stock Purchase Election to which it applies
and that may be revoked only prospectively on six months’ notice (a “Standing
Election”)


7.Eligible Participants. All employees of the Company and of such subsidiaries
as may be designated by the Committee, including officers and members of the
Board of Trustees who are also employees of the Company, shall be eligible to
participate in the Plan upon completion of a properly executed Authorization (as
herein defined) in accordance with the provisions of Paragraph 21, other than:
(i) any employee whose customary employment by the Company or a designated
subsidiary is 20 hours or less per week, (ii) any employee whose customary
employment by the Company or a designated subsidiary is for not more than five
months in any calendar year, (iii) any employee who, as of the first day of the
Offering Period, would own stock or hold outstanding options to purchase stock,
possessing in the aggregate (as determined under Sections 423 and 424 (d) of the
Code) 5% or more of the total combined voting power or value of all classes of
stock of the Company or of any subsidiary, and (iv) any employee if the grant of
an option hereunder would permit his rights to purchase stock under the Plan and
under all other employee stock purchase plans, if any, of the Company and its
subsidiaries to accrue (as determined under Section 423 of


2



--------------------------------------------------------------------------------





the Code) at a rate which exceeds $25,000 of fair market value of such stock,
determined at the time such option is granted, for each calendar year in which
such option is outstanding at any time.
8.Determination of Price. The price at which the shares of Common Stock may be
purchased in any offering under the Plan shall be 95% of the fair market value
of the Common Stock as of the date of purchase. As used in this Paragraph 8,
fair market value of the Common Stock shall be determined by the closing price
of the Common Stock on the New York Stock Exchange (“NYSE”) as reported on the
Composite Tape on the day prior to the date in question, or if not listed on the
NYSE, the closing price on the exchange on which the Common Stock is then
listed, or if not listed on any exchange, the closing price reported on the
NASDAQ National Market System. However, if there is no trading of the Common
Stock on the day prior to the date in question, then the closing price of the
Common Stock, as so reported, on the last preceding date on which there was
trading shall instead be used to determine the fair market value of the Common
Stock. If the fair market value of the Common Stock for any date in question
cannot be determined as hereinabove provided, the fair market value of the
Common Stock shall be determined by the Committee by whatever method or means
the Committee, in the good faith exercise of its authority, at that time shall
deem appropriate.
9.Method of Payment, Purchase of Common Stock. Shares of Common Stock purchased
under the Plan will be paid for by payroll deductions during the Offering
Period. On each regular payroll date, the amounts so deducted shall be paid over
to the Company and the number of shares of Common Stock purchased by the
participant shall be credited to an account maintained by the Company for
administrative purposes for such participant (an “Account”).
10.Right of Cancellation, Cessation of Participation Each participant, by
signing and delivering written notice to the Committee consistent with the Plan
and the election made by the participant, on a form specified for such purpose
by the Committee, at such times as may be established by the Committee, cancel
such participant’s Stock Purchase Election under such offering and, in such
case, all full shares of Common Stock held in such participant’s Account shall
be delivered to him or his legal representative as soon as practicable. A
participant who cancels such participant’s Stock Purchase Election under an
offering shall not again be eligible to elect to purchase shares under such
offering. If a participant cancels a Stock Purchase Election as provided for in
this Paragraph 10 or an active participant fails to make a Stock Purchase
Election for a subsequent Offering Period, such participant shall not be
permitted to make a Stock Purchase Election until at least six months have
elapsed from the date of a cancellation or the last day of the Election Period
during which a Stock Purchase Election is not made, as the case may be; provided
that this sentence shall not apply to cessation of participation at the end of
an Offering Period to which a Six-Month Election applies and shall not apply to
revocations of Standing Elections.
11.Termination of Employment. If the employment of any participant shall
terminate, such participant’s continuing participation in the Plan and purchases
of Common Stock hereunder shall terminate, and no additional purchases of shares
of Common Stock under the Plan on behalf of such participant shall be made.
12.Issue of Common Stock. Each participant shall have the right, upon written
notice to the Committee, to withdraw any shares of Common Stock purchased on his
behalf under the Plan and held in his Account at any time, but no more
frequently than once each month. Shares of Common


3



--------------------------------------------------------------------------------





Stock purchased under the Plan and not withdrawn shall be issued as soon as
practicable after the end of the Offering Period applicable to such shares.
Participants shall have rights as stockholders with respect to any shares
purchased under the Plan as of the date such shares are credited to such
participant’s Account Unless such shares are acquired pursuant to an Irrevocable
Election, Six-Month Election or a Standing Election, shares of Common Stock
acquired during an Offering Period shall not be disposed of until six months
have elapsed from the last day of such Offering Period.


13.Assignability, Incompetence. No assignment or transfer (except by will or the
laws of descent and distribution) by an employee or former employee, and no
assignment or transfer by an employee’s or former employee’s legal
representatives, of any option, election to purchase shares, funds in an
Account, or any other interest under the Plan or under any Account, or any other
voluntary or involuntary sale, pledge, anticipation, alienation, encumbrance,
garnishment or attachment, may be made nor will be recognized. During an
employee’s lifetime, the right to purchase shares granted to the employee shall
be exercisable only by such employee. Notwithstanding the foregoing, if the
Committee determines that any individual entitled to take action or receive
payments hereunder is an infant or incompetent by reason of physical or mental
disability, it may permit such action to be made by or cause such payments to be
made to a different individual, without any further responsibility with respect
thereto under the Plan.


14.Stock Dividends, Stock Splits, Stock Combinations, Recapitalization.
Appropriate adjustment shall be made by the Committee in the maximum number of
shares of Common Stock subject to the Plan to give effect to any stock
dividends, stock splits, reverse stock splits, stock combinations,
reclassifications, recapitalizations and other similar changes in the capital
structure of the Company.


15.Merger, Sale of Assets, Dissolution. In the event of a change of the Common
Stock of the Company resulting from a merger or similar reorganization as to
which the Company is the surviving corporation, the number of shares which
thereafter may be delivered under the Plan shall be appropriately adjusted in
such manner as the Committee may deem equitable to prevent substantial dilution
or enlargement of the rights available or granted hereunder. Except as otherwise
determined by the Committee, a merger or a similar reorganization which the
Company does not survive, a liquidation or distribution of the Company, or a
sale of all or substantially all of the assets of the Company, shall cause every
outstanding Stock Purchase Election to terminate unless any surviving entity
agrees to assume the obligations hereunder.


16.Compliance with Government Law and Regulations. The Plan, each offering
thereunder, and the obligation of the Company to sell and deliver Common Stock
thereunder shall be subject to all applicable Federal, state and local Jaws,
rules and regulations and to such approvals by any governmental or regulatory
agency as may be required. The Company shall not be required to issue or deliver
any certificates for shares of Common Stock prior to the completion of any
registration or qualification of such shares under, and the obtaining of any
approval under or compliance with, any Federal, state or local law, or any
ruling or regulation of any government body which the Company shall, in its sole
discretion, determine to be necessary or advisable. Certificates for shares of
Common Stock issued hereunder may be legended as the Committee may deem
appropriate.


4



--------------------------------------------------------------------------------





17.Sale of Common Stock Purchased Under the Plan. The Committee may establish
policies governing the sale of Common Stock purchased hereunder by employees,
which may be policies of more general applicability. Each employee shall assume
the risk of any market fluctuations in the price of Common Stock purchased by
him under the Plan.


18.Expenses Related to the Plan. The Company will bear all expenses incurred in
administering the Plan, including expenses of issuing Common Stock purchased
under the Plan.


19.Withholding Taxes; Delivery of Shorn The Company’s obligation to deliver
Common Stock pursuant to the Plan, in whole or in part, shall be subject to each
employee’s satisfaction of all applicable Federal, state and local income and
employment tax withholding obligations, The Company will, to the extent (if any)
required by applicable law (and giving consideration to, without limitation,
Section 16 of the Exchange Act), withhold Federal, state and/ or local taxes in
connection with any purchase of shares of Common Stock under the Plan in such
manner as may be acceptable to the Committee.


20.Plan and Rights 10 Purchase Common Stock Not to Confer Right with Respect to
Continuance of Employment. The Plan and any right to purchase Common Stock
granted under the Plan shall not confer upon any participant any right with
respect to continuance of employment by the Company or any subsidiary, nor shall
they restrict or interfere in any way with the right of the Company or any
subsidiary by which an employee is employed to terminate his employment at any
time.


21.Terms and Conditions of Stock Purchase Election.


(a) Each eligible employee may enroll in any offering under the Plan by signing
and delivering to the Committee during the Election Period a written instrument
in a form determined by the Committee (an “Authorization”):


(i)
indicating an election to participate in such offering;

(ii)
specifying the amount (expressed as a percentage) of such participant’s annual
rate of regular basic salary be to contributed each pay period to the purchase
of shares of Common Stock under the Plan;

(iii)
specifying whether, with respect to shares purchased under the Plan, the
participant wishes to participate in the Dividend Reinvestment Plan of the
Company; and

(iv)
containing such other provisions as the Committee may require.



Unless the employee withdraws from the Plan, in accordance with the provisions
of the Plan, the Authorization so filed shall continue in effect throughout the
Offering Period of the offering to which it relates.


(b) Only full shares of Common Stock may be purchased, The Company shall
promptly refund any balance remaining in a participant’s Account, without
interest, after the participant has elected to discontinue participation in the
Plan.


5



--------------------------------------------------------------------------------







Termination or Amendment of Plan. The Board of Trustees may from time to time
suspend or terminate the Plan or amend or revise the terms of the Plan; provided
that any amendment of the Plan shall be approved by stockholders representing a
majority of the outstanding shares of capital stock of the Company present, or
represented, and entitled to vote at a meeting of stockholders, assuming a
quorum is present, to the extent that such stockholder approval is necessary to
comply with applicable provisions of the Code, rules promulgated pursuant to
Section 16 of the Exchange Act, applicable state law, or NASD or exchange
listing requirements. No amendment, discontinuance or termination of the Plan
shall alter or impair any rights outstanding at the time of such amendment,
discontinuance or termination to purchase shares pursuant to any offering
hereunder. The Plan will terminate in any event when all of the shares available
for purchase under the Plan have been issued.




6



--------------------------------------------------------------------------------





LEXINGTON REALTY TRUST


1994 Employee Stock Purchase Plan


Subscription Agreement
 
 
Original Application
Enrollment Date
 
 
 
Change in Payroll Deduction Rate
 
 
 
 
Change of Beneficiary (ies)
 
 



1.___________________________________ hereby elects to participate in the
Lexington Realty Trust 1994 Employee Stock Purchase Plan (the “Employee Stock
Purchase Plan”) and subscribes to purchase shares of the Company’s Common Stock
in accordance with this Subscription Agreement and the Employee Stock Purchase
Plan.


2.I hereby authorize payroll deductions from each paycheck in the amount of ____
% of my Compensation on each payday in accordance with the Employee Stock
Purchase Plan. (Please note that no fractional percentages are permitted.)


3.I understand that said payroll deductions shall be accumulated for the
purchase of shares of Common Stock at the applicable purchase price determined
in accordance with the Employee Stock Purchase Plan. I understand that if I do
not withdraw from participation in the Plan, any accumulated payroll deductions
will be used to automatically purchase shares of Common Stock at the end of each
offering period for which this Subscription Agreement remains in effect.


4.I have received a copy of the complete “Lexington Realty Trust 1994 Employee
Stock Purchase Plan” I understand that my participation in the Employee Stock
Purchase Plan is in all respects subject to the terms of the Plan.


5.Shares purchased for me under the Employee Stock Purchase Plan should be
issued in the name(s) of (Employee or Employee and spouse only):


___________________________________________________________________________


___________________________________________________________________________
6.I understand that if I dispose of any shares received by me pursuant to the
Plan within two (2) years after the applicable Enrollment Date (the date on
which the right to purchase shares of Common Stock was granted) or one ( 1) year
after the Exercise Date, I will be treated for Federal income tax purposes as
having received ordinary income at the time of such disposition in the amount
equal to the excess of the fair market value of the shares at the time such
shares were purchased over the price which I paid for the shares. I hereby agree
to notify the Company in writing within thirty (30) days after the date of any
disposition of my shares and I will make adequate provision for Federal, state
or other tax withholding obligations, if any, which arise upon the disposition
of the Common Stock. The Company may, but will not be obligated to, withhold
from my Compensation the amount


1



--------------------------------------------------------------------------------




necessary to meet any applicable withholding obligation including any
withholding necessary to make available to the Company any tax deductions or
benefits attributable to sale or early disposition of Common Stock by me. If I
dispose of such shares at any time after the expiration of the 2-year and 1-year
holding periods, I understand the I will be treated for Federal income tax
purposes as having received income only at the time of such disposition, and
that such income will be taxed as ordinary income only to the extent of any
amount equal to the lesser of (1) the excess of the fair market value of the
shares at the time of such disposition over the purchase price which I paid for
the shares, or (2) five percent (5%) of the fair market value of the shares on
the last day of the applicable Offering Period. The remainder of the gain, if
any, recognized on such disposition will be taxed as capital gain.


7.I hereby agree to be bound by the terms of the Employee Stock Purchase Plan.
The effectiveness of this Subscription Agreement is dependent upon my
eligibility to participate in the Employee Stock Purchase Plan.


8.In the event of my death, I hereby designate the following as my
beneficiary(ies) to receive all payments and shares due me under the Employee
Stock Purchase Plan:
Name: (Please Print)
 
 
 
 
 
 
(First)
(Middle)
(Last)
 
 
 
 
Relationship
 
 
 
 
 
(Address)

Name: (Please Print)
 
 
 
 
 
 
(First)
(Middle)
(Last)
 
 
 
 
Relationship
 
 
 
 
 
(Address)

Name: (Please Print)
 
 
 
 
 
 
(First)
(Middle)
(Last)
 
 
 
 
Relationship
 
 
 
 
 
(Address)

Employee's Social Security Number:
 
Employee's Address:
 
 
 
 
 



2



--------------------------------------------------------------------------------




I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT SHALL REMAIN IN EFFECT UNLESS
TERMINATED BY ME.


Date:
 
 
 
 
Signature of Employee
 
 
 
 
 
 
 
 
Spouse's Signature (If beneficiary other than spouse)









3



--------------------------------------------------------------------------------





LEXINGTON REALTY TRUST


1994 EMPLOYEE STOCKPURCHASE PLAN


NOTICE OF WITHDRAWAL


The undersigned participant in the Lexington Realty Trust 1994 Employee Stock
Purchase Plan beginning on __________________________, 19___ (the “Enrollment
Date”) hereby notifies the Company that he or she hereby withdraws from
participation. He or she hereby directs the Company to pay to the undersigned as
promptly as practicable all the payroll deductions credited to his or her
account. The undersigned understand and agrees that his rights to purchase
Common Stock will be automatically terminated. The undersigned understands
further that no further payroll deductions will be made for the purchase of
shares and the undersigned shall be eligible to participate in the Plan only by
delivering to the Company a new Subscription Agreement which shall be effective
beginning with the next Enrollment Date.


Name and Address of Participant:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature:
 
 
 
 
 
 
Date:
 

                        


1



--------------------------------------------------------------------------------





LEXINGTON REALTY TRUST


1994 EMPLOYEE STOCKPURCHASE PLAN


ACKNOWLEDGEMENT OF PLAN DOCUMENT


The undersigned participant in the Lexington Realty Trust 1994 Employee Stock
Purchase Plan hereby acknowledges receipt of the Lexington Realty 1994 Employee
Stock Purchase Plan updated as of October 24, 2014).


Name and Address of Participant:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature:
 
 
 
 
 
 
Date:
 





1

